RESOLUCIÓN
Previa recomendación de la Directora Administrativa de los Tribunales, se enmienda el inciso (M) de la Regla 28 para la Administración del Tribunal de Primera Instancia de 30 de junio de 1999.

Regla 28. Transcripción de la prueba; consignación de hono-rarios e informes de los traquigrafos

(M) La División de Cuentas realizará un informe mensual de consignaciones por grabaciones y de honorarios de transcripción.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo